Case 2:21-cv-01120-JAK-JEM Document 9 Filed 03/31/21 Page 1 of 2 Page ID #:105




  1    Jason J. Kim (SBN 190246)
  2    scalequalaccess@yahoo.com
       SO. CAL. EQUAL ACCESS GROUP
  3    101 S. Western Ave., Second Floor
       Los Angeles, CA 90004
  4    Telephone: (213) 252-8008
       Facsimile: (213) 252-8009
  5    Attorneys for Plaintiff
  6    Mister Bailey

  7    Walter Peña, State Bar No. 247469
  8    walterp@bewleylaw.com
       Bewley, Lassleben & Miller, LLP
  9    13215 E. Penn Street, Suite 510
       Whittier, CA 90602-1797
 10    (562) 698-9771; (562) 309-8063 Fax

 11    Attorneys for Defendant
       Yehia Saleh Omar
 12
 13                        UNITED STATES DISTRICT COURT

 14        CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 15
       MISTER BAILEY,                                  CASE NO.: 2:21-cv-01120-JAK-JEM
 16
                       Plaintiff,                      [Assigned to Hon. John A. Kronstadt]
 17          v.
 18                                                    STIPULATION TO EXTEND
       YEHIA SALEH OMAR; and DOES 1
       to 10                                           TIME TO RESPOND TO INITIAL
 19                                                    COMPLAINT BY NOT MORE
                       Defendants.                     THAN 30 DAYS (L.R. 8-3)
 20
 21                                                    Complaint Served:      Mar. 16, 2021
 22                                                    Current Response Date: Apr. 6, 2021
                                                       New Response Date: May 6, 2021
 23                                                    Complaint Filed:       Feb. 8, 2021
 24                                                    Trial Date:            None Set.

 25
 26
 27
 28
                                                   1
                                    STIPULATION AND [PROPOSED] ORDER
Case 2:21-cv-01120-JAK-JEM Document 9 Filed 03/31/21 Page 2 of 2 Page ID #:106




  1         IT IS HEREBY STIPULATED, pursuant to Local Rule 8-3, by and between
  2   plaintiff Mister Bailey (“Plaintiff”), and defendant Yehia Saleh Omar
  3   (“Defendant”), through their undersigned counsel, that Defendant may have a thirty
  4   (30) day extension of time, up to and including May 6, 2021, to file an answer or
  5   otherwise respond to Plaintiff’s Complaint in the above-captioned action. No prior
  6   extension has been requested by Defendant.
  7
  8   DATED: March 31, 2020           SO. CAL. EQUAL ACCESS GROUP
  9
 10                                          By:      /s/ Jason J. Kim
                                                     Jason J. Kim
 11                                                  Attorneys for Plaintiff
                                                     Mister Bailey
 12
 13
      DATED: March 31, 2021           BEWLEY, LASSLEBEN & MILLER, LLP
 14
 15
                                             By:
 16                                                  Walter Peña
                                                     Attorneys for Defendant
 17                                                  Yehia Saleh Omar
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 2
                                  STIPULATION AND [PROPOSED] ORDER
